UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1971


JEFFREY ALLEN,

                    Plaintiff - Appellant,

             v.

JOHN DAILEY; DAN BERRY, CEO Duke University Federal Credit Union;
ALEX HOLMES, Money Gram CEO,

                    Defendants - Appellees,

             and

CHIEF CERELYN DAVIS, Durham Police Department,

                    Defendant.


Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cv-00259-CCE-JLW)


Submitted: February 28, 2018                                     Decided: March 6, 2018


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Allen, Appellant Pro Se. Katherine Marie Barber-Jones, Dan M. Hartzog, Jr.,
Dan McCord Hartzog, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North
Carolina; Caren D. Enloe, SMITH DEBNAM NARRON DRAKE SAINTSING &
MYERS, LLP, Raleigh, North Carolina; Ashley Burgess Bartolucci, Erin McNeil Young,
HALL BOOTH SMITH, PC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jeffrey Allen appeals from the district court’s July 25, 2017, order dismissing the

claims against three of four defendants in his civil action. 1 We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. 2 Allen v. Dailey, No. 1:17-cv-00259-CCE-JLW (M.D.N.C. July 25, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




       1
        Although Allen’s notice of appeal was filed prior to the entry of final judgment,
we have jurisdiction over Allen’s appeal from the July 25 order under the doctrine of
cumulative finality. Equip. Fin. Group, Inc. v. Traverse Comput. Brokers, 973 F.2d 345,
347-48 (4th Cir. 1992).
       2
         Allen filed his notice of appeal before the district court entered its final order on
September 22, 2017, dismissing the claims against the remaining defendant. Although, in
some circumstances, an informal brief filed in this court may be sufficient to give the
requisite notice of intent to appeal, see Smith v. Barry, 502 U.S. 244, 248-49 (1992),
Allen’s informal brief was not filed until November 15, 2017, after the expiration of the
30-day appeal period. See Fed. R. App. P. 4(a)(1)(A). Moreover, Allen did not obtain an
extension or reopening of the appeal period. See Fed. R. App. P. 4(a)(5), (6). Because
“the timely filing of a notice of appeal in a civil case is a jurisdictional requirement,”
Bowles v. Russell, 551 U.S. 205, 214 (2007), we lack jurisdiction to review the district
court’s final order.


                                              3